Exhibit 10.1










EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (the “Agreement”), dated as of May 21, 2020, is by and
between Dycom Industries, Inc., a Florida corporation (the “Company”), and
Steven E. Nielsen (the “Executive”).
WHEREAS, the Company and the Executive previously entered into an employment
agreement, dated as of April 26, 2016 (the “Existing Employment Agreement”);
WHEREAS, the Existing Employment Agreement will expire in accordance with its
terms on May 31, 2020; and
WHEREAS, the Company and the Executive desire to provide for the continued
employment of the Executive and to supersede the Existing Employment Agreement
with this Agreement effective as of the Effective Date (as defined in Section
2);
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1.Employment and Duties.
(a)General.  Subject to the terms and conditions hereof, the Executive shall
continue to serve as President and Chief Executive Officer of the Company,
reporting to the Board of Directors (the “Board”) of the Company.  The Executive
shall have such duties and responsibilities commensurate with those typically
provided by a President and Chief Executive Officer of a company that is
required to file reports with the Securities and Exchange Commission pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (a
“Public Company”), as may be assigned to the Executive from time to time by the
Board.   The Executive’s principal place of employment shall be the principal
offices of the Company currently located in Palm Beach Gardens, Florida, subject
to such reasonable travel as the performance of his duties and the business of
the Company may require.
(b)Exclusive Services.  For so long as the Executive is employed by the Company,
the Executive shall devote his full business working time to his duties
hereunder, shall faithfully serve the Company, shall in all respects conform to
and comply with the lawful and good faith directions and instructions given to
him by the Board and shall use his best efforts to promote and serve the
interests of the Company.  Further, the Executive shall not, directly or
indirectly, render material services to any other person or organization without
the consent of the Company pursuant to authority granted by the lead independent
director of the Board or otherwise engage in activities that would interfere
significantly with the faithful performance of his duties
hereunder.  Notwithstanding the foregoing, the Executive may (i) serve on
corporate, civic or charitable boards provided that, on and after the Effective
Date hereof, the Executive provides the lead independent director of the Board,
in writing, with a list of such boards and receives the consent of the lead
independent director of the Board to serve on such boards and
        1

--------------------------------------------------------------------------------

         
(ii) manage personal investments or engage in charitable activities, provided
that such activity does not contravene the first sentence of this Section 1(b).
2.Term.
(a)The Executive’s employment under this Agreement shall commence as of May 31,
2020 (the “Effective Date”) and shall, subject to earlier termination of the
Executive’s employment under this Agreement), continue until May 31, 2025 (the
“Initial Term”). Unless a Final Non-Renewal Notice (as defined below) is given
or the Executive’s employment is earlier terminated in accordance with the terms
of this Agreement, the period of the Executive’s employment shall, as of and
following the expiration of the Initial Term, be automatically extended for
additional 12 month periods (individually, and collectively, the “Renewal
Term”). The period from the Effective Date until the termination of the
Executive’s employment under this Agreement, including the Initial Term, and, if
applicable, the CIC Term (as defined below), any Renewal Term or Post-CIC
Renewal Term (as defined below), is referred to as the “Term.”
(b)Notwithstanding the foregoing, if a Change in Control (as defined in Section
5 below) occurs prior to the termination of the Executive’s employment under
this Agreement (including after providing a Final Non-Renewal Notice, which
shall be deemed revoked and superseded by reason of the occurrence of the Change
in Control), the Term shall end not earlier than the second anniversary of the
consummation of the Change in Control unless the Executive experiences a
termination of employment under this Agreement (the “CIC Term”). Unless a Final
Non-Renewal Notice is given as herein provided or Executive’s employment is
earlier terminated in accordance with the terms of this Agreement, the period of
Executive’s employment shall, as of and following the expiration of the CIC
Term, be automatically extended for additional 12 month periods (individually,
and collectively, the “Post-CIC Renewal Term”). The Company or the Executive may
elect to terminate the automatic extension of the Term by giving written notice
of such election not less than (i) one-year prior to the end of the Initial Term
or any Renewal Term, as applicable or (ii) 90 days prior to the end of the CIC
Term or any Post-CIC Renewal Term, as applicable (the “Final Non-Renewal
Notice”).
3.Compensation and Other Benefits.
 Subject to the provisions of this Agreement, the Company shall pay and provide
the following compensation and other benefits to the Executive during the Term
as compensation for services rendered hereunder:
(a)Base Salary.  The Company shall pay to the Executive an annual salary at the
rate of $1,050,000 (the “Base Salary”), payable in substantially equal
installments at such intervals as may be determined by the Company in accordance
with its ordinary payroll practices as established from time to time; provided
that the Executive shall receive a reduced annual salary at the rate of $750,000
(the “Reduced Base Salary”) in accordance with and until such time provided for
in that certain letter agreement regarding salary reduction dated March 27, 2020
(the “Salary Reduction Letter”). For the avoidance of doubt, any references to
“Base Salary” in this Agreement (including in Section 3(b) with respect to the
Executive’s bonus
        2

--------------------------------------------------------------------------------

         
entitlements and in Section 4 relating to post-termination severance and other
payments and benefits) shall refer to the highest annual rate of Base Salary
approved by the Compensation Committee of the Board for the Executive as of and
following the date of this Agreement and shall not refer to the Reduced Base
Salary or any other reduced annual salary rate unless specifically agreed to by
the Executive. During the Term, the Compensation Committee of the Board shall
review the Executive’s Base Salary, not less often than annually, and may
increase (but not decrease) the Executive’s Base Salary in its sole discretion.
(b)Bonus.  The Executive shall be entitled to participate in the Company’s
annual incentive bonus plan in accordance with its terms as may be in effect
from time to time and subject to such other terms as the Board may approve.  For
each fiscal year during the Term, the Executive shall be eligible to receive no
less than (i) a target annual bonus opportunity of 105% of his Base Salary and
(ii) an annual maximum bonus opportunity of 210% of his Base Salary.
(c)Long-Term Incentive Plan.  The Executive shall be entitled to participate in
the Company’s long-term incentive plan in accordance with its terms that may be
in effect from time to time and subject to such other terms as the Board, in its
sole discretion, may approve.
(d)Benefit Plans.  The Executive shall be entitled to participate in all
employee benefit plans or programs of the Company as are available to other
senior executives of the Company, in accordance with the terms of the plans, as
may be amended from time to time.
(e)Expenses.  The Company shall reimburse the Executive for reasonable travel
and other business-related expenses incurred by the Executive in the fulfillment
of his duties hereunder upon presentation of written documentation thereof, in
accordance with the business expense reimbursement policies and procedures of
the Company as in effect from time to time.  In addition, the Company shall
reimburse the Executive for the cost of an annual physical exam by a physician
of the Executive’s choice upon presentation of written documentation thereof, in
accordance with the applicable business expense reimbursement policies and
procedures of the Company as in effect from time to time.  Payments with respect
to reimbursements of expenses shall be made consistent with the Company’s
reimbursement policies and procedures and in no event later than the last day of
the calendar year following the calendar year in which the relevant expense is
incurred.
(f)Vacation.  The Executive shall be entitled to vacation time consistent with
the applicable policies of the Company for other senior executives of the
Company as in effect from time to time.
4.Termination of Employment.
Subject to this Section 4, the Company shall have the right to terminate the
Executive’s employment at any time, with or without Cause (as defined in Section
5 below), and
        3

--------------------------------------------------------------------------------

         
the Executive shall have the right to terminate his employment at any time, with
or without Good Reason (as defined in Section 5 below).
(a)Termination due to Death or Disability.  The Executive’s employment under
this Agreement will terminate upon the Executive’s death and upon the
Executive’s Disability (as defined in Section 5 below) may be terminated by the
Company upon giving not less than 30 days’ written notice to the Executive.  In
the event of the Executive’s death or Disability, the Company shall pay to the
Executive (or his estate, as applicable) the Executive’s accrued salary through
and including the date of termination and any bonus earned, but unpaid, for the
year prior to the year in which the Separation from Service (as defined in
Section 4(b) below) occurs and any other amounts or benefits required to be paid
or provided by law or under any plan, program, policy or practice of the Company
(“Other Accrued Compensation and Benefits”), payable within 30 days of the
Executive’s Separation from Service by reason of death or Disability. In
addition, solely in the event the Executive’s employment under this Agreement
terminates as a result of death or Disability after the Executive or the Company
delivers a Final Non-Renewal Notice, the Executive shall be entitled to the
following: (i) a pro rata bonus equal to (x) the annual bonus the Executive
would have earned for the fiscal year in which the Separation from Service
occurs based on performance as determined by the Board, multiplied by (y) a
fraction, the numerator of which is the number of days worked during the fiscal
year in which the Separation from Service occurs and the denominator of which is
365, payable in a single lump sum upon certification to the Board of performance
for such fiscal year; (ii) full acceleration of all outstanding stock options
granted by the Company to the Executive pursuant to any of the Company’s
long-term incentive plans, to the extent not already vested, which shall remain
exercisable for the three-year period following the date of termination; (iii)
with respect to all outstanding time and performance vesting restricted stock or
restricted stock unit awards granted by the Company to the Executive pursuant to
any of the Company’s long-term incentive plans, (1) in the case of death, full
acceleration of such awards with any performance awards vesting at their
respective target performance levels; or (2) in the case of Disability,
continued vesting in accordance with the terms of such awards, with any
performance vesting awards subject to the applicable performance conditions; and
(iv) with respect to any other outstanding equity awards, such awards will
continue to vest in accordance with their terms, with any performance vesting
awards subject to the applicable performance conditions.
(b)Termination for Cause; Resignation without Good Reason.  If, prior to the
expiration of the Term, the Executive incurs a “Separation from Service” within
the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”), by reason of the Company’s termination of the Executive’s
employment for Cause or if the Executive resigns from his employment hereunder
other than for Good Reason, the Executive shall only be entitled to payment of
his Other Accrued Compensation and Benefits, payable in accordance with Company
policies and practices and in no event later than 30 days after the Executive’s
Separation from Service.  The Executive shall have no further right to receive
any other compensation or benefits after such termination or resignation of
employment.
        4

--------------------------------------------------------------------------------

         
(c)Termination without Cause; Resignation for Good Reason Prior to a Change in
Control.  If, prior to the expiration of the Term, the Executive incurs a
Separation from Service by reason of the Company’s termination of the
Executive’s employment without Cause, or if the Executive resigns from his
employment for Good Reason prior to a Change in Control the Executive shall
receive the Other Accrued Compensation and Benefits and, subject to Section
4(f), shall be entitled to the following:
(i)an amount equal to three times the sum of (1) his Base Salary (at the rate in
effect on the date the Executive’s employment is terminated) plus (2) the
greater of (x) the average amount of the annual bonus paid to him for each of
the three fiscal years immediately prior to the fiscal year in which the
Separation from Service occurs or (y) target annual bonus for the fiscal year in
which the Separation from Service occurs, payable in substantially equal monthly
installments over a period of 18 months beginning 60 days following the
Executive’s Separation from Service and shall be in the amount of one-ninth of
the severance amount due to the Executive under this clause (i), and each of the
remaining sixteen installments shall be in the amount of one-eighteenth of such
severance amount due to the Executive; provided, however, that if a “change in
the effective control of a corporation,” as such term is defined in Treasury
Regulation §1.409A-3(i)(5), occurs with respect to the Company following the
Executive’s Separation from Service, any unpaid amounts hereunder shall be paid
in a single lump sum within five days following the consummation of such change
in the effective control; and
(ii)continued participation in the employee benefit plans of the Company (other
than equity-based plans, 401(k) plans, bonus plans, or disability plans)
applicable to other senior executives for a period of three years following the
Executive’s Separation from Service or, in the event such participation is not
permitted, a cash payment equal to the value of the benefit excluded, payable in
three annual installments beginning 60 days following the Executive’s Separation
from Service; provided, however, that in the event the Executive obtains other
employment and is eligible to participate in the welfare benefit plans of his
new employer, any benefits provided under the Company’s welfare benefit plans
shall be secondary to the benefits provided under the welfare benefit plans of
the Executive’s new employer.
(d)Termination without Cause; Resignation for Good Reason on or Following a
Change in Control.  If, prior to the expiration of the CIC Term, the Executive
incurs a Separation from Service on or following the consummation of a Change in
Control by reason of the Company’s termination of the Executive’s employment
without Cause, or if the Executive resigns from his employment for Good Reason,
the Executive shall receive the Other Accrued Compensation and Benefits and,
subject to Section 4(f), shall be entitled to the following:
(i)an amount equal to three times the sum of (i) his Base Salary (at the rate in
effect on the date the Executive’s employment is terminated) plus (ii) the
greater of (x) the average amount of the annual bonus paid to him for each of
the three fiscal
        5

--------------------------------------------------------------------------------

         
years immediately prior to the fiscal year in which the Separation from Service
occurs or (y) target annual bonus for the fiscal year in which the Separation
from Service occurs, payable in a single lump sum within five days;
(ii)a pro rata bonus equal to (x) the greater of (i) the average amount of the
annual bonus paid to the Executive for each of the three fiscal years
immediately prior to the fiscal year in which the Separation from Service occurs
or (ii) the annual bonus the Executive would have earned for the fiscal year in
which the Separation from Service occurs based on performance as determined
through the date of the Separation from Service, multiplied by (y) a fraction,
the numerator of which is the number of days worked during the fiscal year in
which the Separation from Service occurs and the denominator of which is 365 ,
payable in a single lump sum within five days; provided, however, that if such
Separation from Service occurs in the same fiscal year as the Change in Control
and the Executive is paid an annual bonus for such year in connection with the
Change in Control, the fraction shall be adjusted so that the numerator reflects
the number of days worked during the fiscal year following the Change in Control
and the denominator reflects the number of days in the fiscal year following the
Change in Control;
(iii)continued participation in the employee benefit plans of the Company (other
than equity-based plans, 401(k) plans, bonus plans, or disability plans)
applicable to other senior executives for a period of three years following the
Executive’s Separation from Service or, in the event such participation is not
permitted, a cash payment equal to the value of the benefit excluded, payable in
three annual installments beginning 60 days following the Executive’s Separation
from Service; provided, however, that in the event the Executive obtains other
employment and is eligible to participate in the welfare benefit plans of his
new employer, any benefits provided under the Company’s welfare benefit plans
shall be secondary to the benefits provided under the welfare benefit plans of
the Executive’s new employer; and
(iv)all outstanding equity-based awards, including but not limited to stock
options, restricted stock, and restricted stock unit awards, granted by the
Company to the Executive pursuant to any of the Company’s long-term incentive
plans shall fully and immediately vest to the extent not already vested.  In
addition, all outstanding performance share, performance share unit, and other
equivalent awards granted by the Company to the Executive pursuant to any of the
Company’s long-term incentive plans shall immediately vest at their respective
target performance levels to the extent not already vested.
Notwithstanding anything to the contrary in this Agreement, any termination
without Cause that occurs prior to a Change in Control but which the Executive
reasonably demonstrates (x) was at the request of a third party, or (y) arose in
connection with or in anticipation of a Change in
        6

--------------------------------------------------------------------------------

         
Control which actually occurs, shall constitute a termination without Cause
occurring on such Change in Control for purposes of this Agreement.
(e)Failure to Renew Agreement; Termination Due to Retirement.  If the Executive
or the Company delivers a Final Non-Renewal Notice, the Executive’s employment
under this Agreement will terminate due to retirement at the end of the one-year
notice period (or on such earlier date as may be mutually agreed by Mr. Nielsen
and the Company). Upon a termination of employment due to the Executive’s
retirement, the Executive shall receive the Other Accrued Compensation and
Benefits and, subject to Section 4(f), he shall be entitled to the following:
(i)a pro rata bonus equal to (x) the annual bonus the Executive would have
earned for the fiscal year in which the Separation from Service occurs based on
performance as determined by the Board, multiplied by (y) a fraction, the
numerator of which is the number of days worked during the fiscal year in which
the Separation from Service occurs and the denominator of which is 365, payable
in a single lump sum upon certification to the Board of performance for such
fiscal year; and
(ii)all outstanding equity awards granted to the Executive pursuant to any of
the Company’s long-term incentive plans, shall be treated as follows: (i) all
outstanding stock options shall continue to vest on their terms as if the
Executive did not have a Separation from Service and remain exercisable until
the original expiration date; (ii) all outstanding time vesting restricted stock
or restricted stock unit awards shall continue vesting for the three-year period
following the Executive’s Separation from Service; and (iii) all outstanding
performance vesting restricted stock or restricted stock unit awards shall
continue to vest for the two-year period following the Executive’s Separation
from Service, with the number of shares earned based on actual performance
determined by the Board at the end of the original performance period for each
such performance vesting restricted stock or restricted stock unit award. Any
other outstanding equity awards will continue to vest in accordance with their
terms, with any performance vesting awards subject to the applicable performance
conditions. Notwithstanding the foregoing, upon the Executive’s death following
the Executive’s Separation from Service, any time vesting awards will vest and
any performance vesting awards will vest at their target performance levels.
(iii)continued participation in the Company’s health plans for him and his
spouse, on the same terms as immediately prior to the Separation from Service
until such time that the Executive is eligible for Medicare. If the Company
determines (in its sole discretion) at any time following the Executive’s
Separation from Service that the Executive’s participation in the Company’s
health plans is not or no longer permitted (whether through COBRA or otherwise)
or that continued participation has a substantial risk of violating applicable
law, then the Company instead shall pay to the Executive, on a monthly basis, a
cash payment equal to
        7

--------------------------------------------------------------------------------

         
the cost of the Executive obtaining the same or substantially similar healthcare
benefits until such time that both the Executive and his spouse are eligible for
Medicare.
(f)Execution and Delivery of Release.  The Company shall not be required to make
the payments and provide the benefits provided for under Section 4(c), 4(d), or
4(e), unless the Executive executes and delivers to the Company, within 60 days
following the Executive’s Separation from Service, a general waiver and release
of claims in a form substantially similar to the form attached hereto as Exhibit
A and the release has become effective and irrevocable in its entirety.  The
Executive’s failure or refusal to sign the release (or his revocation of such
release in accordance with applicable laws) shall result in the forfeiture of
the payments and benefits under Sections 4(c), 4(d), and 4(e).
(g)Notice of Termination.  Any termination of employment by the Company or the
Executive shall be communicated by a written “Notice of Termination” to the
other party hereto given in accordance with Section 25 of this Agreement, except
that the Company may waive the requirement for such Notice of Termination by the
Executive.  In the event of a resignation by the Executive without Good Reason,
the Notice of Termination shall specify the date of termination, which date
shall not be less than 30 days after the giving of such notice, unless the
Company agrees to waive any notice period by the Executive.
(h)Resignation from Directorships and Officerships.  The termination of the
Executive’s employment for any reason shall constitute the Executive’s
resignation from (i) any director, officer or employee position the Executive
has with the Company and (ii) all fiduciary positions (including as a trustee)
the Executive may hold with respect to any employee benefit plans or trusts
established by the Company.  The Executive agrees that this Agreement shall
serve as written notice of resignation in this circumstance.
5.Definitions.
Cause.  For purposes of this Agreement, “Cause” shall mean the termination of
the Executive’s employment because of:
(i)the Executive’s indictment for any crime, whether such crime is a felony or
misdemeanor, that materially impairs the Executive’s ability to function as
President and Chief Executive Officer of the Company and such crime involves the
purchase or sale of any security, mail or wire fraud, theft, embezzlement, moral
turpitude, or Company property; provided, however, that if the Executive is
found not guilty of the crime and does not enter a plea of guilty or nolo
contendere to such crime or a lesser offense (based on the same operative
facts), either before or after the date of the Executive’s Separation from
Service, such indictment shall not be the basis for a termination for Cause, but
will be a termination without Cause as of the date of the Executive’s Separation
from Service;
(ii)the Executive’s repeated willful neglect of his duties; or
        8

--------------------------------------------------------------------------------

         
(iii)the Executive’s willful material misconduct in connection with the
performance of his duties (including a willful material breach of Company
policies regarding legal compliance, ethics or workplace conduct) or other
willful material breach of this Agreement.
provided, however, that no act or omission on the Executive’s part shall be
considered “willful” if it is done by him in good faith and with a reasonable
belief that Executive’s conduct was in the best interest of the Company and
provided further that no event or condition described in clause (ii) or (iii)
shall constitute Cause unless (w) the Company gives the Executive written notice
of termination of his employment for Cause and the grounds for such termination
within 180 days of the Board first becoming aware of the event giving rise to
such Cause, (x) such grounds for termination are not corrected by the Executive
within 30 days of his receipt of such notice, (y) if the Executive fails to
correct such event or condition, the Company gives the Executive at least 15
days’ prior written notice of a special Board meeting called to make a
determination that the Executive should be terminated for Cause and the
Executive and his legal counsel are given the opportunity to address such
meeting prior to a vote of the Board, and (z) a determination that Cause exists
is made and approved by 75% of the Board.
(a)Change in Control.  For purposes of this Agreement, “Change in Control” shall
be deemed to occur upon the occurrence of any of the following events:
(i)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
rules and regulations promulgated thereunder) is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of more than 20% of the total outstanding voting stock of the
Company, excluding, however, (1) any acquisition directly from the Company,
other than an acquisition by virtue of the exercise of a conversion privilege
unless the security being so converted was itself acquired directly from the
Company; (2) any acquisition by the Company; or (3) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any entity controlled by the Company;
(ii)the individuals who constitute the Board as of the Effective Date (the
“Incumbent Board”) cease to constitute a majority of the Board; provided,
however, (1) that if the nomination or election of any new director of the
Company was approved by a majority of the Incumbent Board, such new director
shall be deemed a member of the Incumbent Board and (2) that no individual shall
be considered a member of the Incumbent Board if such individual initially
assumed office as a result of either an actual or threatened “Election Contest”
(as described in Rule 14a-11 promulgated under the Exchange Act) or as a result
of a solicitation of proxies or consents by or on behalf of any “person” or
“group” identified in clause (i) above;
(iii)a reorganization of the Company or the Company consolidates with, or merges
with or into another person or entity or conveys, transfers, leases or otherwise
disposes of all or substantially all of its assets to any person or entity, or
any
        9

--------------------------------------------------------------------------------

         
person or entity consolidates with or merges with or into the Company; provided,
however, that any such transaction shall not constitute a Change in Control if
(1) the shareholders of the Company immediately before such transaction own,
directly or indirectly, immediately following such transaction in excess of 50%
of the combined voting power of the outstanding voting securities of the
corporation or other person or entity resulting from such transaction, (2) no
“person” or “group” owns 20% or more of the outstanding voting securities of the
corporation or other person or entity resulting from such transaction, and (3) a
majority of the Incumbent Board remains; or
(iv)the approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
(b)Disability.  For purposes of this Agreement, “Disability” shall be defined in
the same manner as such term or a similar term is defined in the Company
long-term disability plan applicable to the Executive.
(c)Good Reason.  For purposes of this Agreement, “Good Reason” shall mean
termination of employment by the Executive because of the occurrence of any of
the following events:
(i)a failure by the Company to pay compensation or benefits due and payable to
the Executive in accordance with the terms of this Agreement;
(ii)a material change in the duties or responsibilities performed by the
Executive as Chief Executive Officer of a Public Company;
(iii)a relocation of the Company’s principal office by more than 25 miles from
Palm Beach Gardens, Florida without the Executive’s consent; or
(iv)failure by the Company to obtain agreement by a successor to assume this
Agreement in accordance with Section 17(b);
provided, however, that no event or condition described in clause (i) or (ii)
shall constitute Good Reason unless (x) the Executive gives the Company written
notice of his intention to terminate his employment for Good Reason and the
grounds for such termination within 180 days of the Executive first becoming
aware of the event giving rise to such Good Reason and (y) such grounds for
termination are not corrected by the Company within 30 days of its receipt of
such notice.
6.Limitations on Severance Payment and Other Payments or Benefits.
(a)Payments.  Notwithstanding any provision of this Agreement, if any portion of
the severance payments or any other payment under this Agreement, or under any
other agreement with the Executive or plan or arrangement of the Company or its
affiliates (in the aggregate, “Total Payments”), would constitute an “excess
parachute payment” and would,
        10

--------------------------------------------------------------------------------

         
but for this Section 6, result in the imposition on the Executive of an excise
tax under Code Section 4999, then the Total Payments to be made to the Executive
shall either be (i) delivered in full, or (ii) delivered in the greatest amount
such that no portion of such Total Payment would be subject to the Excise Tax,
whichever of the foregoing results in the receipt by the Executive of the
greatest benefit on an after-tax basis (taking into account the Executive’s
actual marginal rate of federal, state and local income taxation and the Excise
Tax).
(b)Determinations.  Within 30 days following the Executive’s termination of
employment or notice by one party to the other of its belief that there is a
payment or benefit due the Executive that will result in an excess parachute
payment, the Company, at the Company’s expense, shall select a nationally
recognized certified public accounting firm (which may be the Company’s
independent auditors) (“Accounting Firm”) reasonably acceptable to the
Executive, to determine (i) the Base Amount (as defined below), (ii) the amount
and present value of the Total Payments, (iii) the amount and present value of
any excess parachute payments determined without regard to any reduction of
Total Payments pursuant to Section 6(a), and (iv) the net after-tax proceeds to
the Executive, taking into account the tax imposed under Code Section 4999 if
(x) the Total Payments were reduced in accordance with Section 6(a), or (y) the
Total Payments were not so reduced.  If the Accounting Firm determines that
Section 6(a)(ii) above applies, then the Termination Payment hereunder or any
other payment or benefit determined by such Accounting Firm to be includable in
Total Payments shall be reduced or eliminated so that there will be no excess
parachute payment.  In such event, payments or benefits included in the Total
Payments shall be reduced or eliminated by applying the following principles, in
order: (1) the payment or benefit with the later possible payment date shall be
reduced or eliminated before a payment or benefit with an earlier payment date;
and (2) cash payments shall be reduced prior to non-cash benefits; provided that
if the foregoing order of reduction or elimination would violate Code Section
409A, then the reduction shall be made pro rata among the payments or benefits
included in the Total Payments (on the basis of the relative present value of
the parachute payments).
(c)Definitions and Assumptions.  For purposes of this Agreement: (i) the terms
“excess parachute payment” and “parachute payments” shall have the meanings
assigned to them in Code Section 280G and such “parachute payments” shall be
valued as provided therein; (ii) present value shall be calculated in accordance
with Code Section 280G(d)(4); (iii) the term “Base Amount” means an amount equal
to the Executive’s “annualized includible compensation for the base period” as
defined in Code Section 280G(d)(1); (iv) for purposes of the determination by
the Accounting Firm, the value of any non-cash benefits or any deferred payment
or benefit shall be determined in accordance with the principles of Code
Sections 280G(d)(3) and (4) and (v) the Executive shall be deemed to pay federal
income tax and employment taxes at his actual marginal rate of federal income
and employment taxation, and state and local income taxes at his actual marginal
rate of taxation in the state or locality of the Executive’s domicile
(determined in both cases in the calendar year in which the termination of
employment or notice described in Section 6(b) above is given, whichever is
earlier), net of the maximum reduction in federal income taxes that may be
obtained from the deduction of such state and local taxes.  The covenants set
forth in Sections 7, 8 and 9 of this Agreement have substantial value to the
Company and a portion of any Total Payments made to the Executive are
        11

--------------------------------------------------------------------------------

         
in consideration of such covenants.  For purposes of calculating the “excess
parachute payment” and the “parachute payments”, the parties intend that an
amount equal to not less than the Executive's highest annual base salary during
the 12-month period immediately prior to his termination of employment shall be
in consideration of the covenants in Sections 7, 8 and 9 below.  The Accounting
Firm shall consider all relevant factors in appraising the fair value of such
covenants and in determining the amount of the Total Payments that shall not be
considered to be a “parachute payment” or “excess parachute payment”.  The
determination of the Accounting Firm shall be addressed to the Company and the
Executive and such determination shall be binding upon the Company and the
Executive.
(d)Amendment.  This Section 6 shall be amended to comply with any amendment or
successor provision to Sections 280G or 4999 of the Code.
7.Confidentiality.
(a)Confidential Information.
(i)The Executive agrees that during his employment with the Company for any
reason and for a period of five years following his Separation from Service, he
will not at any time, except with the prior written consent of the Company or
any of its subsidiaries or affiliates (collectively, the “Company Group”) or as
required by law, directly or indirectly, reveal to any person, entity or other
organization (other than any member of the Company Group or its respective
employees, officers, directors, shareholders or agents) or use for the
Executive’s own benefit any information deemed to be confidential by any member
of the Company Group (“Confidential Information”) relating to the assets,
liabilities, employees, goodwill, business or affairs of any member of the
Company Group, including, without limitation, any information concerning
customers, business plans, marketing data, or other confidential information
known to the Executive by reason of the Executive’s employment by, shareholdings
in or other association with any member of the Company Group; provided that such
Confidential Information does not include any information which (x) is available
to the general public or is generally available within the relevant business or
industry other than as a result of the Executive’s action or (y) is or becomes
available to the Executive after his Separation from Service on a
non-confidential basis from a third-party source provided that such third-party
source is not bound by a confidentiality agreement or any other obligation of
confidentiality.  Confidential Information may be in any medium or form,
including, without limitation, physical documents, computer files or disks,
videotapes, audiotapes, and oral communications.
(ii)In the event that the Executive becomes legally compelled to disclose any
Confidential Information, the Executive shall provide the Company with prompt
written notice so that the Company may seek a protective order or other
appropriate remedy.  In the event that such protective order or other remedy is
not obtained, the Executive shall furnish only that portion of such Confidential
        12

--------------------------------------------------------------------------------

         
Information or take only such action as is legally required by binding order and
shall exercise his reasonable efforts to obtain reliable assurance that
confidential treatment shall be accorded any such Confidential Information.  The
Company shall promptly pay (upon receipt of invoices and any other documentation
as may be requested by the Company) all reasonable expenses and fees incurred by
the Executive, including attorneys’ fees, in connection with his compliance with
the immediately preceding sentence.
(iii)The Executive understands and acknowledges that the Executive has the right
under U.S. federal law to certain protections for cooperating with or reporting
legal violations to the Securities and Exchange Commission and/or its Office of
the Whistleblower, as well as certain other governmental entities. No provisions
in this Agreement are intended to prohibit the Executive from disclosing this
Agreement to, or from cooperating with or reporting violations to, the SEC or
any other such governmental entity, and the Executive may do so without
disclosure to the Company. The Company may not retaliate against the Executive
for any of these activities. Further, nothing in this Agreement precludes the
Executive from filing a charge of discrimination with the Equal Employment
Opportunity Commission or a like charge or complaint with a state or local fair
employment practice agency.
(iv)The Executive acknowledges that, pursuant to the Defend Trade Secrets Act of
2016, an individual may not be held liable under any criminal or civil federal
or state trade secret law for disclosure of a trade secret (i) made in
confidence to a government official, either directly or indirectly, or to an
attorney, solely for the purpose of reporting or investigating a suspected
violation of law, (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal or (iii) made to his or her
attorney or used in a court proceeding in an anti-retaliation lawsuit based on
the reporting of a suspected violation of law, so long as any document
containing the trade secret is filed under seal and the individual does not
disclose the trade secret except pursuant to court order.
(b)Exclusive Property.  The Executive confirms that all Confidential Information
is and shall remain the exclusive property of the Company Group.  All business
records, papers and documents kept or made by the Executive relating to the
business of the Company Group shall be and remain the property of the Company
Group.  Upon the request and at the expense of the Company Group, the Executive
shall promptly make all disclosures, execute all instruments and papers and
perform all acts reasonably necessary to vest and confirm in the Company Group,
fully and completely, all rights created or contemplated by this Section 7.
8.Noncompetition.
The Executive agrees that during his employment with the Company and for a
period commencing on the Executive’s Separation from Service and ending on the
later of (i) the
        13

--------------------------------------------------------------------------------

         
first anniversary of the Executive’s Separation from Service and, to the extent
the Executive is entitled to any continued vesting under Section 4(a) or
4(e)(ii) of this Agreement, (ii) the duration of any such continued vesting
period but only for so long as the applicable equity award remains unvested (the
“Restricted Period”), the Executive shall not, without the prior written consent
of the Company, directly or indirectly, and whether as principal or investor or
as an employee, officer, director, manager, partner, consultant, agent or
otherwise, alone or in association with any other person, firm, corporation or
other business organization, carry on a business competitive with the Company in
any geographic area in which the Company Group has engaged in business, or is
reasonably expected to engage in business during such Restricted Period
(including, without limitation, any area in which any customer of the Company
Group may be located); provided, however, that nothing herein shall limit the
Executive’s right to own not more than 1% of any of the debt or equity
securities of any business organization.
9.Non-Solicitation.
The Executive agrees that, during his employment and for the Restricted Period,
the Executive shall not, directly or indirectly, other than in connection with
the proper performance of his duties in his capacity as an executive of the
Company, (a) interfere with or attempt to interfere with any relationship
between the Company Group and any of its employees, consultants, independent
contractors, agents or representatives, (b) employ, hire or otherwise engage, or
attempt to employ, hire or otherwise engage, any current or former employee,
consultant, independent contractor, agent or representative of the Company Group
in a business competitive with the Company Group, (c) solicit the business or
accounts of the Company Group or (d) divert or attempt to direct from the
Company Group any business or interfere with any relationship between the
Company Group and any of its clients, suppliers, customers or other business
relations.  As used herein, the term “indirectly” shall include, without
limitation, the Executive’s permitting the use of the Executive’s name by any
competitor of any member of the Company Group to induce or interfere with any
employee or business relationship of any member of the Company Group.
10.Assignment of Developments.
The Executive previously entered into an Employee Invention, Proprietary
Information and Copyright Agreement, dated September 19, 2007 (“Assignment of
Developments Agreement”).  The Executive agrees that the terms of such
Assignment of Developments Agreement shall continue in full force and effect.
11.Full Settlement.
Prior to the effective date of a Change in Control, in the event the Company
believes that the Executive is in material breach or has materially breached a
provision of this Agreement, the Company may withhold any further payment of
amounts due and payable under this Agreement, provided that (x) the Company
gives the Executive at least 15 days’ prior written notice of a special Board
meeting called to make a determination that the Executive is in material breach
or has materially breached a provision of this Agreement and the Executive and
his legal counsel are given the opportunity to address such meeting prior to a
vote of the Board
        14

--------------------------------------------------------------------------------

         
and (y) a determination that the Executive is in material breach or has
materially breached a provision of this Agreement is made and approved by 75% of
the Board.  Any such determination by the Board shall not be binding on an
arbitrator or other trier of fact as to whether the Executive has breached this
Agreement, and shall not limit or otherwise affect the rights or remedies
available to the Executive or the Company in the event of a dispute under this
Agreement.  Except as provided above in this Section 11, the Company’s
obligation to pay the Executive the amounts required by this Agreement shall be
absolute and unconditional and shall not be affected by any circumstances,
including, without limitation, any offset, counterclaim, recoupment, defense or
other right which the Company may have against the Executive or anyone
else.  All payments and benefits to which the Executive is entitled under this
Agreement shall be made and provided without offset, deduction, or mitigation on
account of income that the Executive may receive from employment from the
Company or otherwise.  This Section 11 shall not be interpreted to otherwise
limit the remedies available to the Company, whether at law or in equity, in the
event the Executive breaches any provision of this Agreement.
12.Certain Remedies.
(a)Injunctive Relief.  Without intending to limit the remedies available to the
Company Group, the Executive agrees that a breach of any of the covenants
contained in Sections 7 through 10 of this Agreement may result in material and
irreparable injury to the Company Group for which there is no adequate remedy at
law, that it will not be possible to measure damages for such injuries precisely
and that, in the event of such a breach or threat thereof, any member of the
Company Group shall be entitled to seek a temporary restraining order or a
preliminary or permanent injunction, or both, without bond or other security,
restraining the Executive from engaging in activities prohibited by the
covenants contained in Sections 7 through 10 of this Agreement or such other
relief as may be required specifically to enforce any of the covenants contained
in this Agreement.  Such injunctive relief in any court shall be available to
the Company Group in lieu of, or prior to or pending determination in, any
arbitration proceeding.
(b)Extension of Restricted Period.  In addition to the remedies the Company may
seek and obtain pursuant to this Section 12, the Restricted Period shall be
extended by any and all periods during which the Executive shall be found by a
court or arbitrator possessing personal jurisdiction over him to have been in
violation of the covenants contained in Sections 8 and 9 of this Agreement.
13.Section 409A of the Code.
(a)General.  This Agreement is intended to meet the requirements of Section 409A
of the Code, and shall be interpreted and construed consistent with that intent.
(b)Deferred Compensation.  Notwithstanding any other provision of this
Agreement, to the extent that the right to any payment (including the provision
of benefits) hereunder provides for the “deferral of compensation” within the
meaning of Section 409A(d)(1) of the Code, the payment shall be paid (or
provided) in accordance with the following:
        15

--------------------------------------------------------------------------------

         
(i)If the Executive is a “Specified Employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code on the date of the Executive’s “Separation
from Service” within the meaning of Section 409A(a)(2)(A)(i) of the Code, then
no such payment shall be made or commence during the period beginning on the
date of the Executive’s Separation from Service and ending on the date that is
six months following the Executive’s Separation from Service or, if earlier, on
the date of the Executive’s death.  The amount of any payment that would
otherwise be paid to the Executive during this period shall instead be paid to
the Executive on the fifteenth day of the first calendar month following the end
of the period (“Delayed Payment Date”).  If payment of an amount is delayed as a
result of this Section 13(b)(i), such amount shall be increased with interest
from the date on which such amount would otherwise have been paid to the
Executive but for this Section 13(b)(i) to the day prior to the Delayed Payment
Date.  The rate of interest shall be compounded monthly, at the prime rate as
published by Citibank NA for the month in which occurs the date of the
Executive’s Separation from Service.  Such interest shall be paid on the Delayed
Payment Date.
(ii)Payments with respect to reimbursements of expenses shall be made in
accordance with Company policy and in no event later than the last day of the
calendar year following the calendar year in which the relevant expense is
incurred.  The amount of expenses eligible for reimbursement during a calendar
year may not affect the expenses eligible for reimbursement in any other
calendar year.
14.Source of Payments.
All payments provided under this Agreement, other than payments made pursuant to
a plan which provides otherwise, shall be paid in cash from the general funds of
the Company, and no special or separate fund shall be established, and no other
segregation of assets shall be made, to assure payment.  The Executive shall
have no right, title or interest whatsoever in or to any investments which the
Company may make to aid the Company in meeting its obligations hereunder.  To
the extent that any person acquires a right to receive payments from the Company
hereunder, such right shall be no greater than the right of an unsecured
creditor of the Company.
15.Arbitration.
Any dispute or controversy arising under or in connection with this Agreement or
otherwise in connection with the Executive’s employment by the Company that
cannot be mutually resolved by the parties to this Agreement and their
respective advisors and representatives shall be settled exclusively by
arbitration in Palm Beach County, Florida in accordance with the commercial
rules of the American Arbitration Association before one arbitrator of exemplary
qualifications and stature, who shall be selected jointly by an individual to be
designated by the Company and an individual to be selected by the Executive, or
if such two individuals cannot agree on the selection of the arbitrator, who
shall be selected by the American Arbitration Association, and judgment upon the
award rendered may be entered in any court having jurisdiction thereon.
        16

--------------------------------------------------------------------------------

         
16.Attorney’s Fees.
The Company shall, from time to time, pay or reimburse the Executive, on an
after-tax basis, for all reasonable legal fees and expenses (including court
costs) incurred by him as a result of any claim by him (or on his behalf) to
enforce the terms of this Agreement or collect any payments or benefits due to
the Executive hereunder.  Payments with respect to such legal fees and expenses
shall be made in advance of any final disposition and within ten business days
after the Executive submits documentation of such fees to the Company in
accordance with the Company’s business expense reimbursement policies and
procedures.
17.Non-assignability; Binding Agreement.
(a)By the Executive.  This Agreement and any and all rights, duties, obligations
or interests hereunder shall not be assignable or delegable by the Executive.
(b)By the Company.  This Agreement and all of the Company’s rights and
obligations hereunder shall not be assignable by the Company except as incident
to a reorganization, merger or consolidation, or transfer of all or
substantially all of the Company’s assets.  If the Company shall be merged or
consolidated with another entity, the provisions of this Agreement shall be
binding upon and inure to the benefit of the entity surviving such merger or
resulting from such consolidation.  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
agreement in form and substance satisfactory to the Executive, to expressly
assume and agree to perform this Agreement in the same manner that the Company
would be required to perform it if no such succession had taken plan.  The
provisions of this paragraph shall continue to apply to each subsequent employer
of the Executive hereunder in the event of any subsequent merger, consolidation,
transfer of assets of such subsequent employer or otherwise.
(c)Binding Effect.  This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto, any successors to or assigns of the Company and
the Executive’s heirs and the personal representatives of the Executive’s
estate.
18.Withholding.
Any payments made or benefits provided to the Executive under this Agreement
shall be reduced by any applicable withholding taxes or other amounts required
to be withheld by law or contract.
19.Amendment; Waiver.
This Agreement may not be modified, amended or waived in any manner, except by
an instrument in writing signed by both parties hereto.  The waiver by either
party of compliance with any provision of this Agreement by the other party
shall not operate or be construed as a waiver of any other provision of this
Agreement, or of any subsequent breach by such party of a provision of this
Agreement.
        17

--------------------------------------------------------------------------------

         
20.Governing Law.
All matters affecting this Agreement, including the validity thereof, are to be
subject to, and interpreted and construed in accordance with, the laws of the
State of Florida applicable to contracts executed in and to be performed in that
State.
21.Survival of Certain Provisions.
The rights and obligations set forth in this Agreement that, by their terms,
extend beyond the Term shall survive the Term.
22.Entire Agreement; Supersedes Previous Agreements.
This Agreement, the Assignment of Developments Agreement, the Salary Reduction
Letter, and any outstanding equity award agreements entered into prior to the
Effective Date contain the entire agreement and understanding of the parties
hereto with respect to the matters covered herein including, without limitation,
the Existing Employment Agreement, and supersede all prior or contemporaneous
negotiations, commitments, agreements and writings with respect to the subject
matter hereof (including the Existing Employment Agreement), all such other
negotiations, commitments, agreements and writings shall have no further force
or effect, and the parties to any such other negotiation, commitment, agreement
or writing shall have no further rights or obligations thereunder.
23.Counterparts.
This Agreement may be executed by either of the parties hereto in counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument.
24.Headings.
The headings of sections herein are included solely for convenience of reference
and shall not control the meaning or interpretation of any of the provisions of
this Agreement.
25.Notices.
All notices or communications hereunder shall be in writing, addressed as
follows:
To the Company:
11780 US Highway 1, Suite 600
Palm Beach Gardens, Florida 33408
Attention:  General Counsel
Email: ryan.urness@dycominc.com




        18

--------------------------------------------------------------------------------

         
With a copy to:
John J. Cannon III
Shearman & Sterling LLP
599 Lexington Avenue
New York, NY 10022
Email: jcannon@shearman.com


To the Executive:


Steven E. Nielsen
c/o Dycom Industries, Inc.
11780 US Highway 1, Suite 600
Palm Beach Gardens, Florida 33408
Email: steve.nielsen@dycominc.com


With a copy to the Executive’s counsel:
Harvey Koning, Esq.
Varnum LLP
333 Bridge Street NW
Grand Rapids, Michigan 49504
Email: hkoning@varnumlaw.com
All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt or (ii) if sent by
electronic mail or facsimile, upon receipt by the sender of confirmation of such
transmission; provided, however, that any electronic mail or facsimile will be
deemed received and effective only if followed, within 48 hours, by a hard copy
sent by certified United States mail.


[SIGNATURE PAGE FOLLOWS]






























        19

--------------------------------------------------------------------------------

         
IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
officer pursuant to the authority of its Board, and the Executive has executed
this Agreement, as of the day and year first written above.







DYCOM INDUSTRIES, INC.By:/s/ Ryan F. UrnessName: Ryan F. UrnessTitle: Vice
President, General Counsel and Secretary










EXECUTIVE/s/ Steven E. NielsenName: Steven E. Nielsen









        20


--------------------------------------------------------------------------------

         
EXHIBIT A
FORM OF WAIVER AND MUTUAL RELEASE


This Waiver and Mutual Release, dated as of _____________, (this “Release”) by
and between Steven E. Nielsen (the “Executive”) and Dycom Industries, Inc., a
Florida corporation (the “Company”).
WHEREAS, the Executive and the Company are parties to an Employment Agreement,
dated May 21, 2020 (the “Employment Agreement”), which provided for the
Executive’s employment on the terms and conditions specified therein; and
WHEREAS, pursuant to Section 4(f) of the Employment Agreement, the Executive has
agreed to execute and deliver a release and wavier of claims of the type and
nature set forth herein as a condition to his entitlement to certain payments
and benefits upon his termination of employment with the Company effective as of
_____________ (the “Effective Date”).
NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained and for other good and valuable consideration received or to be
received in accordance with the terms of the Employment Agreement, the Executive
and the Company agree as follows:
1.Return of Property.
On or prior to the Effective Date, the Executive represents and warrants that he
will return all property made available to him in connection with his service to
the Company, including, without limitation, credit cards, any and all records,
manuals, reports, papers and documents kept or made by the Executive in
connection with his employment as an officer or employee of the Company and its
subsidiaries and affiliates, all computer hardware or software, cellular phones,
files, memoranda, correspondence, vendor and customer lists, financial data,
keys and security access cards.
2.Executive Release.
i.In consideration of the payments and benefits provided to the Executive under
the Employment Agreement and after consultation with counsel, the Executive and
each of the Executive’s respective heirs, executors, administrators,
representatives, agents, successors and assigns (collectively, the “Executive
Parties”) hereby irrevocably and unconditionally release and forever discharge
the Company and its subsidiaries and affiliates and each of their respective
officers, employees, directors, shareholders and agents (“Company Parties”) from
any and all claims, actions, causes of action, rights, judgments, obligations,
damages, demands, accountings or liabilities of whatever kind or character
(collectively, “Claims”), including, without limitation, any Claims under any
federal, state, local or foreign law, that the Executive Parties may have, or in
the future may possess, arising out of (i) the Executive’s employment
relationship with and service as an employee, officer or director of the
Company, and the termination of such
A-1

--------------------------------------------------------------------------------

         
relationship or service, and (ii) any event, condition, circumstance or
obligation that occurred, existed or arose on or prior to the date hereof;
provided, however, that the Executive does not release, discharge or waive (i)
any rights to payments and benefits provided under the Employment Agreement that
are contingent upon the execution by the Executive of this Release, (ii) any
right the Executive may have to enforce this Release or the Employment
Agreement, (iii) the Executive’s eligibility for indemnification in accordance
with the Company’s certificate of incorporation, bylaws or other corporate
governance document, or any applicable insurance policy, with respect to any
liability he incurred or might incur as an employee, officer or director of the
Company, or (iv) any claims for accrued, vested benefits under any long-term
incentive, employee benefit or retirement plan of the Company subject to the
terms and conditions of such plan and applicable law including, without
limitation, any such claims under the Employee Retirement Income Security Act of
1974.
ii.Whistleblower Rights. The Executive understands and acknowledges that the
Executive has the right under U.S. federal law to certain protections for
cooperating with or reporting legal violations to the Securities and Exchange
Commission and/or its Office of the Whistleblower, as well as certain other
governmental entities. No provisions in this Release are intended to prohibit
the Executive from disclosing this Release to, or from cooperating with or
reporting violations to, the SEC or any other such governmental entity, and the
Executive may do so without disclosure to the Company. The Company may not
retaliate against Executive for any of these activities. Further, nothing in
this Release precludes the Executive from filing a charge of discrimination with
the Equal Employment Opportunity Commission or a like charge or complaint with a
state or local fair employment practice agency. The Company may not retaliate
against Executive for any of these activities, and nothing in this Release would
require Executive to waive any monetary award or other payment that Executive
might become entitled to from any such governmental entity.
iii.DTSA. The Executive acknowledges that, pursuant to the Defend Trade Secrets
Act of 2016, an individual may not be held liable under any criminal or civil
federal or state trade secret law for disclosure of a trade secret (i) made in
confidence to a government official, either directly or indirectly, or to an
attorney, solely for the purpose of reporting or investigating a suspected
violation of law, (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal or (iii) made to his or her
attorney or used in a court proceeding in an anti-retaliation lawsuit based on
the reporting of a suspected violation of law, so long as any document
containing the trade secret is filed under seal and the individual does not
disclose the trade secret except pursuant to court order.
iv.Executive’s Specific Release of ADEA Claims.  In further consideration of the
payments and benefits provided to the Executive under the Employment Agreement,
the Executive Parties hereby unconditionally release and forever discharge the
Company Parties from any and all Claims that the Executive Parties may have as
of the date the Executive signs this Release arising under the Federal Age
Discrimination in Employment Act of 1967, as amended, and the applicable rules
and regulations promulgated thereunder (“ADEA”).  By signing this Release, the
Executive hereby acknowledges and confirms the following:  (i) the Executive was
advised by the Company in connection with his termination to consult with an
A-2

--------------------------------------------------------------------------------

         
attorney of his choice prior to signing this Release and to have such attorney
explain to the Executive the terms of this Release, including, without
limitation, the terms relating to the Executive’s release of claims arising
under ADEA, and the Executive has in fact consulted with an attorney; (ii) the
Executive was given a period of not fewer than 21 days to consider the terms of
this Release and to consult with an attorney of his choosing with respect
thereto; and (iii) the Executive knowingly and voluntarily accepts the terms of
this Release.  The Executive also understands that he has seven days following
the date on which he signs this Release (the “Revocation Period”) within which
to revoke the release contained in this paragraph, by providing the Company a
written notice of his revocation of the release and waiver contained in this
paragraph.  No such revocation by the Executive shall be effective unless it is
in writing and signed by the Executive and received by the Company prior to the
expiration of the Revocation Period.
3.Company Release.
 The Company for itself and on behalf of the Company Parties hereby irrevocably
and unconditionally release and forever discharge the Executive Parties from any
and all Claims, including, without limitation, any Claims under any federal,
state, local or foreign law, that the Company Parties may have, or in the future
may possess, arising out of (i) the Executive’s employment relationship with and
service as an employee, officer or director of the Company, and the termination
of such relationship or service, and (ii) any event, condition, circumstance or
obligation that occurred, existed or arose on or prior to the date hereof,
excepting any Claim which would constitute or result from conduct by the
Executive that would constitute a crime under applicable state or federal law;
provided, however, notwithstanding the generality of the foregoing, nothing
herein shall be deemed to release the Executive Parties from (A) any rights or
claims of the Company arising out of or attributable to (i) the Executive’s
actions or omissions involving or arising from fraud, deceit, theft or
intentional or grossly negligent violations of law, rule or statute while
employed by the Company and (ii) the Executive’s actions or omissions taken or
not taken in bad faith with respect to the Company; and (B) the Executive or any
other Executive Party’s obligations under this Release or the Employment
Agreement.
4.No Assignment.
The parties represent and warrant that they have not assigned any of the Claims
being released under this Release.
5.Proceedings.
The parties represent and warrant that they have not filed, and they agree not
to initiate or cause to be initiated on their behalf, any complaint, charge,
claim or proceeding against the other party before any local, state or federal
agency, court or other body relating to the Executive’s employment or the
termination thereof, other than with respect to any claim that is not released
hereunder including with respect to the obligations of the Company to the
Executive and the Executive to the Company under the Employment Agreement (each,
individually, a “Proceeding”), and each party agrees not to participate
voluntarily in any
A-3

--------------------------------------------------------------------------------

         
Proceeding.  The parties waive any right they may have to benefit in any manner
from any relief (whether monetary or otherwise) arising out of any Proceeding.
6.Remedies.
v.Each of the parties understand that by entering into this Release such party
will be limiting the availability of certain remedies that such party may have
against the other party and also limiting such party’s ability to pursue certain
claims against the other party.
vi.Each of the parties acknowledge and agree that the remedy at law available to
such party for breach of any of the obligations under this Release would be
inadequate and that damages flowing from such a breach may not readily be
susceptible to being measured in monetary terms.  Accordingly, each of the
parties acknowledge, consent and agree that, in addition to any other rights or
remedies that such party may have at law or in equity, such party shall be
entitled to seek a temporary restraining order or a preliminary or permanent
injunction, or both, restraining the other party from breaching its obligations
under this Release.  Such injunctive relief in any court shall be available to
the relevant party, in lieu of, or prior to or pending determination in, any
arbitration proceeding.
7.Cooperation.
From and after the Effective Date, the Executive shall cooperate in all
reasonable respects with the Company and their respective directors, officers,
attorneys and experts in connection with the conduct of any action, proceeding,
investigation or litigation involving the Company, including any such action,
proceeding, investigation or litigation in which the Executive is called to
testify.
8.Unfavorable Comments.
vii.Public Comments by the Executive.  The Executive agrees to refrain from
making, directly or indirectly, now or at any time in the future, whether in
writing, orally or electronically:  (i) any derogatory comment concerning the
Company or any of their current or former directors, officers, employees or
shareholders, or (ii) any other comment that could reasonably be expected to be
detrimental to the business or financial prospects or reputation of the Company.
viii.Public Comments by the Company.  The Company agrees to instruct its
directors and employees to refrain from making, directly or indirectly, now or
at any time in the future, whether in writing, orally or electronically:  (i)
any derogatory comment concerning the Executive, or (ii) any other comment that
could reasonably be expected to be detrimental to the Executive’s business or
financial prospects or reputation.
9.Severability Clause.
A-4

--------------------------------------------------------------------------------

         
In the event any provision or part of this Release is found to be invalid or
unenforceable, only that particular provision or part so found, and not the
entire Release, will be inoperative.
10.Nonadmission.
Nothing contained in this Release will be deemed or construed as an admission of
wrongdoing or liability on the part of the Company or the Executive.
11.Governing Law.
All matters affecting this Release, including the validity thereof, are to be
governed by, and interpreted and construed in accordance with, the laws of the
State of Florida applicable to contracts executed in and to be performed in that
State.
12.Arbitration.
Any dispute or controversy arising under or in connection with this Release
shall be resolved in accordance with Section 15 of the Employment Agreement.
13.Notices.
All notices or communications hereunder shall be made in accordance with Section
25 of the Employment Agreement:
THE EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS RELEASE AND THAT HE FULLY
KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE
SAME AND MAKES THIS RELEASE AND THE RELEASES PROVIDED FOR HEREIN VOLUNTARILY AND
OF HIS OWN FREE WILL.
[SIGNATURE PAGE FOLLOWS]



























A-5

--------------------------------------------------------------------------------

         
IN WITNESS WHEREOF, the parties have executed this Release as of the date first
set forth above.



DYCOM INDUSTRIES, INC.By:Name:Title:










EXECUTIVEBy:Name: Steven E. Nielsen







A-6